79 So. 3d 75 (2011)
PARAVANT, INC. and Paravant Computer, Etc., Appellants,
v.
William LANGFORD, Appellee.
No. 5D10-3894.
District Court of Appeal of Florida, Fifth District.
December 16, 2011.
Rehearing Denied February 9, 2012.
Larry A. Klein of Holland & Knight LLP, West Palm Beach and Stephen T. Ball and David Jones, of Holland & Knight LLP, Orlando, for Appellants.
Edward C. Tietig, Malabar, and Nancy Allen Wegener, Austin, TX, for Appellee.
Prior report: 48 So. 3d 75.
PER CURIAM.
Paravant, Inc. and Paravant Computer Systems, Inc. appeal a cost judgment in favor of William Langford, challenging the sufficiency of the evidence to support the costs as to three of Langford's experts. See, e.g., Elder v. Islam, 869 So. 2d 600, 602-03 (Fla. 5th DCA 2004) (recognizing a party seeking expert fees as part of a cost award is "required to provide evidence as to the breakdown of the expert's fee before the trial court c[an] properly award same"). On appeal, Paravant argues that Langford only submitted into evidence lists of invoice totals from experts Edward Kinberg and Paul Dorf. We agree with Paravant that the evidence relating to fees paid to Kinberg and Dorf was insufficiently detailed to support the cost award relating to these two experts. See id. However, Langford did submit detailed billing records relating to the work performed by Morris Hollanderand Paravant did not object to the sufficiency of these records below. Accordingly, we reverse the order on appeal and remand with directions that the trial court enter an amended cost judgment in the amount of $48,852.96 (the amount previously awarded, less the awards relating to Kinberg and Dorf).
REVERSED AND REMANDED WITH DIRECTIONS.
SAWAYA and LAWSON, JJ., and WALLIS, F.R., Associate Judge, concur.